Exhibit 10.2




CINCINNATI FINANCIAL CORPORATION

INCENTIVE COMPENSATION PLAN







I.

Purpose

The purpose of the Cincinnati Financial Corporation Incentive Compensation Plan
(“Plan”) is to provide the president and chief executive officer and the four
most highly compensated officers other than the president and chief executive
officer (“Participants”) of Cincinnati Financial Corporation and its
subsidiaries on a consolidated basis (“Company”) with bonus compensation based
upon the achievement of pre-established performance goals, as well as to
maintain the Company’s income tax deduction for the entire amount of the annual
compensation paid to the Participants pursuant to Section 162(m) of the Internal
Revenue Code.




II.

Administration of Plan

The Plan shall be administered by the Company’s Compensation Committee
(“Committee”), which shall at all times consistent of two or more outside
directors, as defined in Internal Revenue Service regulations.  The Committee
shall have full power and authority to administer and interpret the Plan and to
establish rules for its administration.  The Committee, in making any
determination under or referred to in the Plan, shall be entitled to rely on
opinions, reports or statements of officers, employees, legal counsel and the
public accountants of the Company, and upon the published financial reports of
the Company’s Peer Group, as the term is hereinafter defined.




III.

Eligibility

Eligibility for participation in the Plan is limited to the president and chief
executive officer and the four most highly compensated officers other than the
president and chief executive officer of Cincinnati Financial Corporation and
its subsidiaries on a consolidated basis, as more fully described by the
regulations adopted by the Securities and Exchange Commission under the
Securities’ Exchange Act of 1934.




IV.

Effective Date of Plan

The Plan shall go into effect on the date of approval by the Company’s Board of
Directors, conditioned upon shareholder approval at the next Annual Meeting of
Shareholders.




V.

Awards

Each Participant is eligible to receive an award of up to $1,000,000 annually
pursuant to the Performance-Based Formula set forth in Section VI.  If, because
of death, retirement, termination, or other reason, more than one employee holds
the office of president and chief executive officer in any calendar year, the
Committee retains discretion to divide, as it deems appropriate, any award under
this Plan among those employees.  In no event will the total amount awarded to
employees who held the same office exceed $1,000,000 in any calendar year.





--------------------------------------------------------------------------------

VI.

Performance-Based Formula

A.

Awards under the Plan shall be earned upon the achievement by the Company of any
two of the following performance goals:




1.

a specified percentage increase in gross direct written premiums for the
calendar year over those for the prior year;

2.

a specified percentage increase in operating income for the calendar year over
that of the prior year (In calculating the Company’s operating income, the
effects of capital gains and losses and accounting changes shall not be
considered nor will losses attributable to catastrophes which are assigned
catastrophe numbers by the American Insurance Services Offices);

3.

exceeding the median annual percentage increase in earnings per share for the
Company’s Peer Group for the calendar year, including the effects of
catastrophic losses, but excluding the effects of capital gains and losses and
accounting changes.

As soon as practicable either before or within 90 days after the beginning of
each calendar year, the Committee shall establish written targets for the
percentage increases described in Paragraphs 1 and 2 above.




For purposes of Paragraph 3 above, the Company’s Peer Group includes the
following:  Chubb, Ohio Casualty, St. Paul Companies, Safeco and Selective
Insurance Company.

B.

Notwithstanding anything to the contrary in this Plan, the Committee retains
complete discretion to reduce the amount of or eliminate the award for any
Participant in light of factors deemed appropriate by the Committee, but in no
event may any award be increased beyond $1,000,000 for any calendar year.




VII.

Determination and Payment of Award

Awards shall be determined by the Committee and paid by the Company as soon as
practicable after the Committee is able to certify that at least two of the
three performance goals established under Section VI are in fact satisfied. In
no event shall the Awards be paid later than two and one-half months following
the close of the calendar year in which the performance goals are satisfied.




VIII.

Miscellaneous

A.

No Participant shall have any claim or right to be granted an award under the
Plan and there shall be no obligation on behalf of the Company or the Committee
for uniformity of treatment among Participants.  Awards under the Plan may not
be attached, assigned or alienated in any manner.




B.

Neither the Plan nor any action taken hereunder shall be construed as giving to
any Participant any right to be retained in the employ of the Company.





--------------------------------------------------------------------------------

C.

The Company shall have the right to deduct from any award to be paid under the
Plan any Federal, state or local taxes required by law to be withheld with
respect to such payment.




D.

The Plan shall be governed by the laws of the State of Ohio and by applicable
Federal Laws.




E.

The Board of Directors of the Company may modify or terminate the Plan at any
time, except that no modification shall affect awards previously granted.  Any
such modification shall be effective at such date as the Board may determine.






